Citation Nr: 0718280	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for orbital cellulitis 
of the eyes.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease with bronchitis.

4.  Entitlement to service connection for a psychiatric 
disorder, to include an adjustment disorder with depressive 
features.  

5.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1958 to October 
1960.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

In July 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  In February 2005, the Board 
dismissed several issues which the veteran had withdrawn, and 
remanded the remaining issues for further development.  The 
case has now been returned to the Board for further appellate 
review.

The issue of entitlement to service connection for tinea 
pedis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic low back disorder was not present until many 
years after service and there is no competent evidence that 
the veteran's current low back disorder is related to 
service.  

2.  Orbital cellulitis of the eyes was not present until many 
years after service, and there is no competent evidence that 
the disorder is related to service.

3.  Chronic obstructive pulmonary disease with bronchitis was 
not manifested until many years after service and there is no 
competent evidence that the disorder is related to service.

4.  A chronic acquired psychiatric disorder was not present 
during service, a psychosis was not manifest within a year of 
separation from service, and a currently diagnosed 
psychiatric disorder did not develop as a result of any 
incident during service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbar spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2006).  

2.  Orbital cellulitis of the eyes was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

3.  A lung disorder, to include chronic obstructive pulmonary 
disease with bronchitis, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  An acquired psychiatric disorder, to include an 
adjustment disorder with depressive features, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2001, February 2003, June 2003, and May 
2005 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The veteran's initial duty-to-assist letter was provided 
before the adjudication of his claims.  In addition, the 
letter of May 2005 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  In addition, a supplemental statement of the 
case in October 2006 included information regarding the 
assignment of initial ratings and effective dates.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For A Low Back 
Disorder.

The veteran contends that he sustained an injury to his back 
in service.  He reports that he has had ongoing symptoms of a 
back disorder since then.  He presented testimony to this 
effect during the hearing held in July 2004.  He stated that 
he hurt his back in February 1959 when he fell on ice and 
snow while working on a flight line.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical treatment records are negative 
for any references to a back injury.  The report of a medical 
history given by the veteran in September 1960 for the 
purpose of separation from service does not contain any 
mention of chronic or recurrent back pain.  On the contrary, 
it was noted that he had a single episode of pain in the 
hands, shoulder and back which never recurred.  It was also 
noted that he denied a history of wearing a back brace or 
support.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the spine was 
normal.  

The earliest post service medical records pertaining to back 
problems are from many years after service and do not contain 
any indication that the back problems are related to service.  
On the contrary, the records indicate that the onset of the 
back problems was due to a post service injury.  In this 
regard, a VA record dated in March 2004 reflects that the 
veteran gave a history of having low back pain since 1982 
when he had an injury.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a low back disorder which is related to service.  The 
service medical records as a whole suggest that any symptoms 
of back pain resolved prior to separation.  The post service 
treatment records reflect that the onset of the current back 
problems were related to a post service injury.  There is no 
competent evidence that the veteran's current low back 
disorder is related to service.  Accordingly, the Board 
concludes that a low back disorder was not incurred in or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been incurred in service.  

II.  Entitlement To Service Connection For Orbital Cellulitis 
Of The Eyes.

The veteran testified during the hearing held in July 2004 
that he had to go on sick call in service for cellulitis of 
the eye, and was treated with penicillin and a hot compress.  
He said that he had continuing problems with treatment for 
the same disorder by the VA in the year 2000.  He said that 
the problems now affected both eyes.  

The veteran's service medical records reflect that March 1960 
for cellulitis under the left eye secondary to a furuncle.  
He was instructed to take penicillin and use hot compresses 
with a check every day.  Significantly, however, the service 
medical records do not contain any indication that the 
disorder resulted in any continuing problems.  The report of 
a medical history given by the veteran in September 1960 
reflects that the veteran checked a box indicating that he 
did not have a history of eye problems.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation of the eyes was normal.  His distant 
vision was noted to be 20/20 for near and far vision in both 
eyes.   

The earliest post service medical evidence reflecting the 
presence of any eye problems is from many years after 
separation from service.  For example, a VA treatment record 
dated in September 2000 reflects a diagnosis of orbital 
cellulitis.  Those treatment records are dated approximately 
forty years after separation from service and do not contain 
any medical opinion linking the problems to service.

The only competent medical evidence which is of record weighs 
against the claim.  The report of an eye examination 
conducted by the VA in February 2006 reflects that the 
examiner reviewed the veteran's complete history and 
conducted an examination.  The diagnosis was blepharitis or 
inflammation of the eyelids of both eyes.  The examiner 
concluded that "His blepharitis is not related to...his 
cellulitis while in the military service.  His blepharitis is 
not caused by or a result of military service."  The 
examiner also noted that "His C-file was also reviewed and 
showed evidence of his cellulitis being treated and resolved 
in March 1960."  

In summary, the Board finds that the current disorder of the 
eyes was not present until many years after service, and 
there is no competent evidence that the disorder is related 
to service.  Accordingly, the Board concludes that orbital 
cellulitis of the eyes was not incurred in or aggravated by 
service.  

III.  Entitlement To Service Connection For Chronic 
Obstructive
 Pulmonary Disease With Bronchitis.

The veteran testified during the hearing held in July 2004 
that he first developed lung problems during service, and was 
treated at that time for shortness of breath. He noted that 
while in service he was around aircraft which may have had 
nuclear weapons, and would also have resulted in exposure to 
jet fuel and exhaust.  

The Board finds no basis for establishing service connection 
for a pulmonary disorder.  The veteran's service medical 
records do not contain any references to a chronic lung 
disorder.  Although he was seen on for a cough in September 
1958, a chronic disorder such as the currently diagnosed 
chronic obstructive pulmonary disease and/or emphysema, was 
not noted.  The report of a medical history given by the 
veteran in September 1960 noted that he complained of chronic 
of frequent colds, shortness of breath, and a chronic cough.  
The shortness of breath and cough were attributed to excess 
smoking.  However, the report of a medical examination 
conducted that that time reflect that clinical evaluation of 
the chest and lungs was normal.  It was also noted that a 
chest X-ray was negative for abnormality.  

The first medical evidence of a chronic lung disorder is 
dated many years after separation from service.  For example, 
a private medical record dated in November 1993 reflects that 
the veteran had bronchitis or possibly pneumonitis.  Neither 
that record, nor any subsequent record contains medical 
opinion linking the current lung problems to service.  

The report of a general medical examination conducted by the 
VA in February 2006 reflects that the examiner reviewed the 
claims file including the service separation documents with 
the history of respiratory problems.  The veteran reported 
that he smoked a pack a day of cigarettes for 47 years 
starting in service.  Following examination, the examiner 
stated that "I have reviewed the patient's claim file and do 
not find any medical records from patient's active military 
duty that would support a diagnosis of COPD during active 
military duty."  He further stated that it was less likely 
than not that the veteran's COPD was incurred during military 
duty, and was more likely incurred as a result of long term 
cigarette smoking.  

The Board has noted that the veteran himself has related his 
lung problems to service, to include claimed factors such as 
radiation exposure.  However, the mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his claimed 
disabilities with an event or occurrence while in service, 
will not support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board finds that a 
lung disorder such as chronic obstructive pulmonary disease 
with bronchitis was not incurred in or aggravated by service.

IV.  Entitlement To Service Connection For A Psychiatric 
Disorder, To Include An Adjustment Disorder With Depressive 
Features.

As noted above, service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  In addition, if 
a chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran testified in support of his claim during a 
hearing held in July 2004.  He reported that he never had any 
psychiatric problems before service, but that during service 
he started having tension headaches and depression.  

The veteran's service medical records reflect that in August 
1960, the veteran was referred by his commanding officer 
because of emotional instability, and being highly immature.  
It was noted that he expressed hostility toward the military 
way of doing things.  Following the interview, it was stated 
that no further psychiatric evaluation was necessary at that 
time.  The record does not contain any diagnosis of a 
psychiatric disorder.  

The report of a medical history given by the veteran in 
September 1960 shows that he gave a history of having 
nightmares, but denied having depression, excessive worry, or 
nervous trouble of any sort.  It was noted that the last 
nightmare had been one to one and a half years ago.  The 
report of a medical examination conducted in September 1960 
for the purpose of separation from service shows that 
psychiatric evaluation was normal.  

There is no evidence of a psychiatric disorder of any type 
within a year of service.  The earliest medical evidence of 
the presence of a psychiatric disorder is from many years 
after service.  None of the treatment records contain an 
opinion linking a current disorder to service.  The report of 
a mental disorders examination conducted by the VA in 
February 2006 reflects that the examiner reviewed the claims 
file and the computerized treatment records.  Following 
examination, the diagnosis as psychotic disorder, not 
otherwise specified.  The examiner concluded that the 
veteran's current psychiatric disorder was not related to 
service.  

Therefore, the Board finds that the preponderance of the 
evidence shows that a currently diagnosed psychiatric 
disorder was not present during service, and a psychosis was 
not manifest within a year after service.  In addition, the 
veteran does not currently have PTSD, and a currently 
diagnosed psychiatric disorder has not been shown to have 
developed as a result of any incident during service.  
Accordingly, the Board concludes that an acquired psychiatric 
disorder was not incurred in or aggravated by service, and a 
psychosis may not be presumed to have been incurred in 
service.  


ORDER

1.  Service connection for a low back disorder is denied.

2.  Service connection for orbital cellulitis of the eyes is 
denied.

3.  Service connection for chronic obstructive pulmonary 
disease with bronchitis is denied.

4.  Service connection for a psychiatric disorder, to include 
an adjustment disorder with depressive features, is denied.  


REMAND

In the remand of February 2005, the Board requested that the 
veteran be afforded an examination to determine the nature 
and etiology of his tinea pedis.  The Board noted that the 
veteran's service entrance examination reflected the presence 
of tinea pedis, and that his service medical treatment 
records showed that he was treated for foot fungus.  The 
Board requested that the VA examiner review the service 
medical records and offer an opinion as to whether the 
veteran's tinea pedis became worse or was in any way 
aggravated by his military service.  The veteran was 
subsequently afforded a VA examination in February 2006.  The 
report reflects that the diagnosis was tinea 
pedis/onychomycosis.  The examiner offered an opinion 
relating the veteran's current tinea pedis to the condition 
which was diagnosed while in active service.  Significantly, 
however, the examiner did not provided the requested opinion 
regarding aggravation during service.  Therefore, the RO did 
not adequately complete the instructions contained in the 
Board's prior remand.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to 
the VA examiner who conducted the VA skin 
disease examination in February 2006.  
After reviewing the entrance examination 
and service medical treatment records, 
the examiner should prepare an addendum 
which addresses the question of whether 
the skin disorder of the feet noted on 
entrance into service underwent a 
permanent increase in severity during 
service.  

2.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


